




INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (the “Agreement”) is made as of
November 30, 2015, and effective as of 11:59 p.m., New York time, on November
30, 2015, by and between Calpian, Inc., a Texas corporation, and Calpian
Commerce, Inc., a Texas corporation (collectively, the “Assignor”), and eVance
Processing Inc., a Delaware Corporation (“Assignee”). Except as otherwise
defined herein, capitalized terms used herein shall have the meanings as set
forth in that certain Asset Purchase Agreement dated November 30, 2015, and
effective as of 11:59 p.m., New York time, on November 30, 2015 (the “Asset
Purchase Agreement”), by and among Assignor and Assignee.
RECITALS
WHEREAS, pursuant to the Asset Purchase Agreement, Assignor agreed to sell,
transfer, convey, assign and deliver to Assignee all of Assignor’s right, title
and interest in all of Seller’s Intellectual Property, including but not limited
to its Registered IP and its IP Claims, as each term is defined in the Asset
Purchase Agreement, remedies against past, present, and future infringements
thereof, and rights to protection of past, present, and future interests therein
under the laws of all jurisdictions (collectively, the “IP Rights”);
WHEREAS, Assignee wishes to acquire, and Assignor wishes to transfer all right,
title and interest in and to the IP Rights, including all rights to sue and
recover for past infringement or wrongful use thereof everywhere in the world;
NOW, THEREFORE, in consideration of the forgoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows.
1.Assignor hereby sells, assigns, transfers and sets over to Assignee all
rights, title and interest in and to all of Sellers’ Intellectual Property
including, but not limited to the IP Rights in accordance with the Asset
Purchase Agreement, and with any and all renewals and extensions of
registrations for the IP Rights that may be secured under any applicable law now
or hereafter in effect.
2.Assignor hereby agrees to provide to Assignee, its successors, assigns or
other legal representatives, all necessary cooperation and assistance (including
the execution and delivery of any and all affidavits, declarations, oaths and
other documentation, and the delivery of any and all samples, exhibits,
specimens and the like in the control of Assignor):
(a)in the preparation and prosecution of any applications for registration or
any applications for renewal of registrations covering the IP Rights; and
(b)in the implementation or perfection of this Agreement.
3.Assignor hereby agrees to cooperate as necessary for Assignee to make any and
all required filings to effectuate the transfer of the IP Rights.
4.This Agreement is being delivered in connection with and subject to the Asset
Purchase Agreement and to the extent of any conflict between this Agreement and
the Asset Purchase Agreement, the Asset Purchase Agreement shall control.


IN WITNESS WHEREOF, the undersigned certifies that he is a duly authorized
signatory of Assignor with authority to execute this Agreement on Assignor’s
behalf, as of the date first set forth above.
ASSIGNOR:


CALPIAN, INC.                
Name: Harold Montgomery
Title: Chief Executive Officer
    




--------------------------------------------------------------------------------




CALPIAN COMMERCE, INC.                
Name: Harold Montgomery
Title: Chief Executive Officer






STATE OF _________________


COUNTY OF _______________


On this ____ day of November 2015, before me, the undersigned, a Notary Public
in and for said State, personally appeared Harold Montgomery personally known to
me or proved to me on the basis of satisfactory evidence to be the Individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual executed this instrument.




__________________________
(Signature of Notary Public)




(NOTARY SEAL)    __________________________
(Name of Notary Typed, Printed, or Stamped)








